                Case 5:19-cr-00286-SVK Document 8 Filed 06/26/19 Page 1 of 3




 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                            SAN JOSE DIVISION

11   UNITED STATES OF AMERICA,

12           Plaintiff,
                                                 CR"!                                  MAG
                                                   VIOLATIONS: 49 U.S.C. §§ 46307 and 40103(b)-
                                                         Violations of National Defense Airspace
13      V.

                                                         SAN JOSE VENUE
14   TRACY MICHAEL MAPES,

15           Defendant.

16

17                                            INFORMATION

18   The United States Attorney charges:

19   COUNT ONE: (49 U.S.C. §§ 46307 and 40103(b) - Violation of National Defense Airspace)

20           On or about November 26, 2017, in the Northern District of California, the defendant,

21                                         TRACY MICHAEL MAPES,

22   while piloting an Unmanned Aircraft System, did knowingly, and without lawful authority, conduct

23   aircraft operations in restricted airspace above Levi's Stadium, a stadium having a seating capacity of
24   30,000 or more where a National Football League game was occumng, in violation of Title 14, Code of

25   Federal Regulations, Section 99.7, a regulation prescribed under Title 49, United States Code, Section

26   40103(b)(3).

27           All in violation of Title 49, United States Code, Sections 46307 and 40103(b).

28



     INFORMATION
Case 5:19-cr-00286-SVK Document 8 Filed 06/26/19 Page 2 of 3
Case 5:19-cr-00286-SVK Document 8 Filed 06/26/19 Page 3 of 3
